DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 17, 26, 35, and 42 have been amended as per Applicant’s amendment filed on December 06, 2021.  Claims 2, 3, 27, and 36 have been canceled.  Claims 1, 4-26, 28-35, and 37-42 are pending.

Allowable Subject Matter
Claims 1, 4-26, 28-35, and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A touch display panel, comprising:
a substrate;
a first touch sensor layer, disposed on the substrate and patternized into a plurality of blocks for serving as a plurality of first touch sensor electrodes, wherein the first touch sensor electrodes are grouped into a plurality of touch sensor units, each touch sensor unit comprises one or more first touch sensor electrodes, and at least one of the one or more first touch sensor electrodes of each touch sensor unit is configured to serve as a transmitting electrode during a touch sensing period; and
a display electrode layer, disposed between the substrate and the first touch sensor layer, 

wherein the OLED cathode layer is patternized into a plurality of OLED cathodes for serving as a plurality of display electrodes and not for serving as touch sensor electrodes, wherein the plurality of OLED cathodes are grouped into a plurality of display units, and each display unit having one or more OLED cathodes is respectively corresponding to a touch sensor unit of the plurality of touch sensor units.

As to claims 26, 25, and 42, these claims are allowable for similar reasoning given above for claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reynolds (US 2019/0050075 A1, Published February 14, 2019) is made of record for its relevance to claims 1, 26, 42 by its disclosure of the following at Fig. 2C and ¶ [0033]:
“[0033]…  The display electrodes can also be referred to as "cathode electrodes" or "common electrodes," since the display electrodes perform functions of display updating and capacitive sensing.”



    PNG
    media_image1.png
    620
    519
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/29/2021